Citation Nr: 1801983	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark B, Jones, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1984 with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously before the Board in November 2015 at which time it was remanded for further development.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities, alone or in the aggregate, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2017).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 
At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for chronic headaches associated with cervical spine (rated as 30 percent disabling); left upper extremity radiculopathy associated with cervical spine (rated as 20 percent disabling); and cervical spine, degenerative disc and joint disease (rated as 20 percent disabling).  All of the Veteran's service connected conditions are of a single etiology and are considered a single disability for purposes of establishing a TDIU.  See 38 C.F.R. § 4.16 (a)(2).  Therefore, the Board finds that with these conditions combined and treated as a single condition, the Veteran does have a single rating of 60 percent.
After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C. § 5107 (2012).  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a green chain sawmill worker, and flagging/labor-supervisor.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  

In this regard, the evidence of record includes a September 2017 VA examination report in which the examiner opined that the Veteran's headache condition impacts his ability to work in that the Veteran experiences prostrating headache episodes an average of twice a month.  These severe headaches render him incapable of thinking clearly and force him to avoid any type of work whether physical or sedentary.  The September 2017 examiner also opined that the Veteran is unable to perform a physical job that requires repetitive neck range of motion and he experiences an average of 2 days a month when his left upper extremity radiculopathy pain is severe enough to force him to avoid both physical and sedentary work.
The Board acknowledges that the September 2017 VA examiner stated that the Veteran cannot do any heavy physical work due to his neck condition with secondary left upper extremity radiculopathy, but that it does not prevent him from doing sedentary work, and as such, his neck condition is less likely than not to render him unemployable.  The Board also acknowledges that the September 2017 VA examiner stated that the Veteran is able to work through his typical less severe headaches by using analgesics and therefore, he is not incapable of gainful employment solely as a result of his headaches.  However, these opinions did not consider the effect of the Veteran's service-connected disabilities in the aggregate on his ability to work.  In looking at the effects of the service-connected disabilities at a whole, the record supports a finding that due to those disabilities, the Veteran is unable to obtain or maintain substantially gainful employment.
After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C. § 5107.  

ORDER

A TDIU is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


